DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 12-17, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renavikar (USPGPUB DOCUMENT: 2011/0312131, hereinafter Renavikar) in view of Hung (USPGPUB DOCUMENT: 2014/0252634, hereinafter Hung) and Im (USPGPUB DOCUMENT: 2017/0047264, hereinafter Im).



Re claim 1 Renavikar disclose in Fig 1 & 2 [0013,0017], see modified Fig 1 & 2 in office action, a device package, comprising:
one or more dies(120)[0011] disposed on a substrate(110)[0011];

a lid(150)[0012], a top surface, and a bottom surface that is opposite from the top surface, wherein the lid(150)[0012] are attached to the substrate(110)[0011] with a sealant(130)[0012], and wherein the bottom surface of the lid(150)[0012] is disposed over (see bottom surface of 150 in Fig 2)the one or more HC intermediate layers(125/155) and the one or more dies(120)[0011] on the substrate(110)[0011].

Renavikar does not specifically teach a lid(150)[0012] with one or more legs on an outer periphery of the lid(150)[0012], wherein the one or more legs of the lid(150)[0012] are attached to the substrate(110)[0011] ; wherein the one or more HC intermediate layers comprises a first HC layer laterally adjacent to a second HC layer on one of the one or more dies, the second HC layer different than the first HC layer;

Hung discloses in Fig 5, see modified figure in office action, a lid(130)[0048] with one or more legs(please see item labelled ‘legs’ in Fig 5 of Hung) on an outer periphery of the lid (since the ‘legs’ are on an edge or border of 130 this may be interpreted as  a lid with one or more legs on an outer periphery of the lid), wherein the one or more legs(please see item labelled ‘legs’ in Fig 5 of Hung) of the lid are attached to the substrate(102) with a sealant(133),


of various electronic components (e.g., transistors, diodes, resistors, 
capacitors, etc.) by continual reductions in minimum feature size
as taught by Hung [0002]

Renavikar and Hung does not specifically teach wherein the one or more HC intermediate layers comprises a first HC layer laterally adjacent to a second HC layer on one of the one or more dies, the second HC layer different than the first HC layer;

Im discloses in Fig 6A(B), see modified top down view Fig 6A(B) in office action, wherein the one or more HC intermediate layers comprises a first HC layer (please see label ‘first HC’) laterally adjacent(since ‘first HC’ is sideways or edgewise of ‘second HC’, this may be interpreted as laterally adjacent) to a second HC layer(please see label ‘second HC’) on one of the one or more dies (120), the second HC layer different than the first HC layer (since ‘second HC’ layer is a distinct or separate layer than ‘first HC’, this may be interpreted as the second HC layer different than the first HC layer);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Im to the teachings of Renavikar in order to avoid warpage of the semiconductor package may cause failures in fabrication process and/or operation of a semiconductor product [0003, Im]


    PNG
    media_image1.png
    821
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    724
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    537
    498
    media_image3.png
    Greyscale

Re claim 2 Renavikar and Hung and Im disclose the device package of claim 1, further comprising one or more thermal interface materials (TIMs(140)[0012]) disposed on the one or more HC intermediate layers(125/155), wherein the one or more TIMs(140)[0012] are disposed between the bottom surface of the lid(150)[0012] and one or more top surfaces of the one or more HC intermediate layers(125/155).

Re claim 3 Renavikar and Hung and Im disclose the device package of claim 1, wherein the one or more HC intermediate layers(125/155) are directly disposed on the top surface of the one or more dies(120)[0011] without an adhesive layer (125 is directly on 120).

Re claim 4 Renavikar and Hung and Im disclose the device package of claim 1, wherein the one or more HC intermediate layers(125/155) include one or more different shapes, 

Re claim 5 Renavikar and Hung and Im disclose the device package of claim 1, wherein the first HC intermediate layer(please see label ‘first HC’) surrounds the second HC intermediate layer(please see label ‘second HC’) (see modified Fig 6A(B) of Im),

Re claim 6 Renavikar and Hung and Im disclose the    device package of claim 1, wherein the    lid(150)[0012] is a flat lid(150)[0012], and wherein the one or more
legs(please see item labelled ‘legs’ in Fig 5 of Hung)  of the lid(innermost top lateral portion of 150 directly over 120)[0012] are one or more HC (since 150 is made of Cu, it may therefore be interpreted as HC)[0015] legs(please see item labelled ‘legs’ in Fig 5 of Hung)  disposed on    the outer periphery of the flat lid(150)[0012] without an adhesive layer(since the ‘legs’ are on an edge or border of 130 this may be interpreted as  a lid with one or more legs on an outer periphery of the lid).

Re claim 7 Renavikar and Hung and Im disclose the    device package of claim 1, wherein the    lid(150)[0012] is an integrated heat spreader[0003] (IHS) lid(150)[0012].

Re claim 8 Renavikar and Hung and Im disclose the    device package of claim 1, wherein the    one or more HC intermediate layers(125/155) include


Re claim 9 Renavikar and Hung and Im disclose the device package of claim 3, wherein the one or more HC intermediate layers(125/155) are disposed on the top surface of the one or more dies(120)[0011] using a cold spray process.

The limitations “wherein the one or more HC intermediate layers(125/155) are disposed on the top surface of the one or more dies(120)[0011] using a cold spray process” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.



Re claim 10 Renavikar and Hung and Im disclose the device package of claim 1, wherein the one or more HC intermediate layers(125/155) are disposed on the top surface of the one or more dies(120)[0011] at a wafer level, a die level(125/155 is disposed on die 120), or a panel level, and wherein the substrate(110)[0011] is a printed circuit board(since 110 may provide data and power connections to/from package 100 to a system in which it is adapted, it may be interpreted as a circuit board)[0011].


disposing one or more highly-conductive (HC) intermediate layers(125/155 comprises Cu and may therefore be interpreted as a highly-conductive intermediate layers)[0010,0015] on the one or more dies; and
disposing a lid(150)[0012], a top surface, and a bottom surface that is opposite from the top surface on the substrate(110)[0011], wherein the lid(150)[0012] are attached to the substrate(110)[0011] with a sealant(130)[0012], and wherein the bottom surface of the lid(150)[0012] is disposed over (see bottom surface of 150 in Fig 2)the one or more HC intermediate layers(125/155) and the one or more dies(120)[0011] on the substrate(110)[0011].

Renavikar does not specifically teach disposing a lid(150)[0012] with one or more legs  on an outer periphery of the lid(150)[0012], , wherein the one or more legs  of the lid(150)[0012] are attached to the substrate(110)[0011]; wherein the one or more HC intermediate layers comprises a first HC layer laterally adjacent to a second HC layer on one of the one or more dies, the second HC layer different than the first HC layer;



Hung discloses in Fig 5, see modified figure in office action, a lid(130)[0048] with one or more legs(please see item labelled ‘legs’ in Fig 5 of Hung)  on an outer periphery of the 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hung to the teachings of Ranavikar in order to improve the integration density 
of various electronic components (e.g., transistors, diodes, resistors, 
capacitors, etc.) by continual reductions in minimum feature size
as taught by Hung [0002]

Renavikar and Hung does not specifically teach wherein the one or more HC intermediate layers comprises a first HC layer laterally adjacent to a second HC layer on one of the one or more dies, the second HC layer different than the first HC layer;

Im discloses in Fig 6A(B), see modified top down view Fig 6A(B) in office action, wherein the one or more HC intermediate layers comprises a first HC layer (please see label ‘first HC’) laterally adjacent(since ‘first HC’ is sideways or edgewise of ‘second HC’, this may be interpreted as laterally adjacent) to a second HC layer(please see label ‘second HC’) on one of the one or more dies (120), the second HC layer different than the first HC layer (since ‘second HC’ layer is a distinct or separate layer than ‘first HC’, this may be interpreted as the second HC layer different than the first HC layer);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Im to the teachings of Renavikar in order to avoid warpage of the semiconductor package may cause failures in fabrication process and/or operation of a semiconductor product [0003, Im]



Re claim 13 Renavikar and Hung and Im disclose the method of claim 12, further comprising one or more thermal interface materials (TIMs(140)[0012]) disposed on the one or more HC intermediate layers(125/155), wherein the one or more TIMs(140)[0012] are disposed between the bottom surface of the lid(150)[0012] and one or more top surfaces of the one or more HC intermediate layers(125/155).

Re claim 14 Renavikar and Hung and Im disclose the method of claim 12, wherein the one or more HC intermediate layers(125/155) are directly disposed on the top surface of the one or more dies(120)[0011] without an adhesive layer (125 is directly on 120), and wherein the one or more HC intermediate layers(125/155) include one or more different shapes, including at least one of a ring, a picture frame, a patch, a rectangle (125/155 are substantially rectangular shaped), a strip, or an oval.





Re claim 16 Renavikar and Hung and Im disclose the method of claim 12, wherein the lid(150)[0012] is a flat lid(150)[0012], and wherein the one or more legs(please see item labelled ‘legs’ in Fig 5 of Hung)  of the lid(150)[0012] are one or more HC (since 150 is made of Cu, it may therefore be interpreted as HC)[0015] legs(please see item labelled ‘legs’ in Fig 5 of Hung)  disposed on the outer periphery of the flat lid(150)[0012] without an adhesive layer(since the ‘legs’ are on an edge or border of 130 this may be interpreted as  a lid with one or more legs on an outer periphery of the lid), and wherein the lid(150)[0012] is an integrated heat spreader[0003] (IHS) lid(150)[0012].

Re claim 17 Renavikar and Hung and Im disclose the method of claim 12, wherein the one or more HC intermediate layers(125/155) include one or more materials, wherein the one or more materials include at least one or more of metals (Cu)[0013], metal alloys, metal-ceramic composites, polymers, polymer-metal composites, polymer-ceramic
composites, epoxy, ceramics, wherein the one or more HC intermediate layers(125/155) are disposed on the top surface of the one or more dies(120)[0011] using a cold spray process, wherein the one or more HC intermediate layers(125/155) are disposed on the top surface of the one or more dies(120)[0011] at a wafer level, a die level(125/155 is 
power connections to/from package 100 to a system in which it is adapted, it may be interpreted as a circuit board)[0011].


A cold spray process for a deposition process would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.

Re claim 19 Renavikar disclose in Fig 1 & 2 [0013,0017], see modified Fig 1 & 2 in office action, a device package, comprising:
one or more dies(120)[0011] disposed on a substrate(110)[0011];
one or more highly-conductive (HC) intermediate layers(125/155 comprises Cu and may therefore be interpreted as a highly-conductive intermediate layers)[0010,0015] disposed on the one or more dies(120)[0011], wherein the one or more HC intermediate layers(125/155) are directly disposed on the top surface of the one or more dies(120)[0011] without an adhesive layer (125 is directly on 120);
a lid(150)[0012], a top surface, and a bottom surface that is opposite from the top surface, wherein the lid(150)[0012] are attached to the substrate(110)[0011] with a sealant(130)[0012], and wherein the bottom surface of the lid(150)[0012] is disposed over (see bottom surface of 150 in Fig 2)the one or more HC intermediate layers(125/155) and the one or more dies(120)[0011] on the substrate(110)[0011]; and



Renavikar does not specifically teach a lid(150)[0012] with one or more legs on an outer periphery of the lid(150)[0012],  wherein the one or more legs of the lid(150)[0012] are attached to the substrate(110)[0011] with a sealant(130)[0012]; and wherein the one or more HC intermediate layers comprises a first HC layer laterally adjacent to a second HC layer on one of the one or more dies, the second HC layer different than the first HC layer;

Hung discloses in Fig 5, see modified figure in office action, a lid(130)[0048] with one or more legs(please see item labelled ‘legs’ in Fig 5 of Hung)  on an outer periphery of the lid (since the ‘legs’ are on an edge or border of 130 this may be interpreted as  a lid with one or more legs on an outer periphery of the lid),  wherein the one or more legs(please see item labelled ‘legs’ in Fig 5 of Hung)  of the lid are attached to the substrate(102) with a sealant(133)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hung to the teachings of Ranavikar in order to improve the integration density 

capacitors, etc.) by continual reductions in minimum feature size
as taught by Hung [0002]

Renavikar and Hung does not specifically teach wherein the one or more HC intermediate layers comprises a first HC layer laterally adjacent to a second HC layer on one of the one or more dies, the second HC layer different than the first HC layer;

Im discloses in Fig 6A(B), see modified top down view Fig 6A(B) in office action, wherein the one or more HC intermediate layers comprises a first HC layer (please see label ‘first HC’) laterally adjacent(since ‘first HC’ is sideways or edgewise of ‘second HC’, this may be interpreted as laterally adjacent) to a second HC layer(please see label ‘second HC’) on one of the one or more dies (120), the second HC layer different than the first HC layer (since ‘second HC’ layer is a distinct or separate layer than ‘first HC’, this may be interpreted as the second HC layer different than the first HC layer);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Im to the teachings of Renavikar in order to avoid warpage of the semiconductor package may cause failures in fabrication process and/or operation of a semiconductor product [0003, Im]




Re claim 21 Renavikar and Hung and Im disclose the device package of claim 19, wherein the first HC intermediate layer(please see label ‘first HC’) surrounds the second HC intermediate layer(please see label ‘second HC’)  (see modified Fig 6A(B) of Im),

Re claim 22 Renavikar and Hung and Im disclose the device package of claim 19, wherein the lid(150)[0012] is a flat lid(150)[0012], and wherein the one or more legs(please see item labelled ‘legs’ in Fig 5 of Hung)  of the lid(150)[0012] are one or more HC (since 150 is made of Cu, it may therefore be interpreted as HC)[0015] legs(please see item labelled ‘legs’ in Fig 5 of Hung)  disposed on the outer periphery of the flat lid(150)[0012] without an adhesive layer(since the ‘legs’ are on an edge or border of 130 this may be interpreted as  a lid with one or more legs on an outer periphery of the lid), and wherein the lid(150)[0012] is an integrated heat spreader[0003] (IHS) lid(150)[0012].

Re claim 23 Renavikar and Hung and Im disclose the device package of claim 19, wherein the one or more HC intermediate layers(125/155) include one or more materials, and wherein the one or more materials include at least one or more of metals 

Re claim 24 Renavikar and Hung and Im disclose the device package of claim 20, wherein the one or more HC intermediate layers(125/155) are disposed on the top surface of the one or more dies(120)[0011] using a cold spray process, and wherein the one or more HC intermediate layers(125/155) are disposed on the top surface of the one or more dies(120)[0011] at a wafer level, a die level (125/155 is disposed on die 120), or a panel level, and wherein the substrate(110)[0011] is a printed circuit board (since 110 may provide data and 
power connections to/from package 100 to a system in which it is adapted, it may be interpreted as a circuit board)[0011].

The limitations “wherein the one or more HC intermediate layers(125/155) are disposed on the top surface of the one or more dies(120)[0011] using a cold spray process” are(is) considered to be process limitations that do not carry weight in a claim drawn to structure. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.


Claims 11, 18 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renavikar and Hung and Im in view of Refai-Ahmed (USPGPUB DOCUMENT: 2017/0092619, hereinafter Refai-Ahmed).


Re claim 11 Renavikar and Hung and Im disclose the device package of claim 1, 

Renavikar does not specifically teach further comprising one or more electrical components disposed on one or more exposed regions on the substrate(110)[0011], wherein the one or more electrical components are die side capacitors.


Refai-Ahmed discloses further comprising one or more electrical components disposed on one or more exposed regions on the substrate(122), wherein the one or more electrical components are die side capacitors[0057].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Refai-Ahmed to the teachings of Renavikar in order to to enable a plurality of integrated 
circuit (IC) dies to be mounted to a single substrate.  The IC dies may include 
memory, logic or other IC device as taught by Refai-Ahmed [0002]



Re claim 18 Renavikar and Hung and Im disclose the method of claim 12, 




Refai-Ahmed discloses further comprising one or more electrical components disposed on one or more exposed regions on the substrate(122), wherein the one or more electrical components are die side capacitors [0057].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Refai-Ahmed to the teachings of Renavikar in order to to enable a plurality of integrated 
circuit (IC) dies to be mounted to a single substrate.  The IC dies may include 
memory, logic or other IC device as taught by Refai-Ahmed [0002]


Re claim 25 Renavikar and Hung and Im disclose the device package of claim 19, 

Renavikar does not specifically teach further comprising one or more electrical components disposed on one or more exposed regions on the substrate(110)[0011], wherein the one or more electrical components are die side capacitors.



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Refai-Ahmed to the teachings of Renavikar in order to to enable a plurality of integrated 
circuit (IC) dies to be mounted to a single substrate.  The IC dies may include 
memory, logic or other IC device as taught by Refai-Ahmed [0002]


Response to Arguments

Applicant’s arguments with respect to claim 1-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819